Citation Nr: 1743377	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  15-45 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Costello, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1955 to August 1958.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

The December 2013 rating decision denied original claims for service connection for bilateral hearing loss and tinnitus.  In January 2014, the Veteran submitted new and material evidence in the form of a lay statement, and the claims were then adjudicated as claims to reopen in a May 2015 rating decision.  However, as the new and material evidence was received within a year of the December 2013 rating decision, that denial did not become final and is now on appeal.  See 38 C.F.R. 
§ 3.156 (b); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011); Jennings v. Mansfield, 509 F.3d 1362 (2007)(a claim becomes final and subject to a motion to reopen only after the period for appeal has run, and any interim submissions before finality must be considered by the VA as part of the original claim).

In December 2015, the Veteran declined a hearing before the Board in his substantive appeal.

The Board remanded this matter to the RO in March 2017 for further development.  The case has since returned to the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Bilateral hearing loss is etiologically due to the Veteran's active duty service.

2.  The Veteran's tinnitus is attributable to the Veteran's hearing loss.


CONCLUSION OF LAW

1.  Affording the Veteran the benefit of the doubt, bilateral hearing loss was incurred service.  38 U.S.C.A. §§ 1101, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304. 3.306, 3.385 (2016).

2.  Tinnitus is secondary to service-connected hearing loss.  38 U.S.C.A. §§ 1101, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Organic diseases of the nervous system such as sensorineural hearing loss and tinnitus will be presumed to have been incurred in or aggravated by service if such become manifest to a degree of 10 percent or more within one year of the Veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

With chronic diseases shows as such in service or within the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clearcut clinical entity, at some later date.  Continuity of symptomatology is required only where the condition noted during service or the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after service is required to support the claim.  38 C.F.R. § 3.303(b).  This regulation pertains to "chronic diseases" enumerated in 38 C.F.R. § 3.309(a) (listing named chronic diseases).  Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker, supra.  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period."  Id. (holding that section 3.303(b) provides an "alternative path to satisfaction of the standard three-element test for entitlement to disability compensation").  

Hearing loss disability is defined by regulation.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Service department audiometric readings prior to January 1, 1967 must be converted from American Standards Association (ASA) units to International Standards Organization-American National Standards Institute (ISO-ANSI) units.  As such, audiometric data originally recorded using ASA standards will be converted to ISO-ANSI standard by adding between 5 and 15 decibels to the recorded data as follows:
 
Hertz
250
500
1000
2000
3000
4000
6000
8000
add
15
15
10
10
10
5
10
10

The Court has held that "the threshold for normal hearing is from 0 to 20 dB [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court, in Hensley, 5 Vet. App. 155 (1993), indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  The Board notes that the Court's directives in Hensley are consistent with 38 C.F.R. § 3.303(d) which provides that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R.§ 3.303(d).  

Service connection is also provided for a disability which is proximately due to, the result of, or aggravated by a service-connected disability. Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310.  VA has amended 38 C.F.R. § 3.310 to reflect that it will not concede aggravation unless certain additional conditions are met. 38 C.F.R. § 3.310 (b).

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

In this case, the Veteran's service treatment records (STRs) do not reflect treatment for any audiological complaints, findings, treatment, or diagnoses of hearing loss or tinnitus.

During the July 1955 entrance examination, the examiner relied on a whispered/spoken voice test for the audiological evaluation, which measured the Veteran's hearing at 15/15 bilaterally.  The Veteran's audiometric puretone thresholds were not recorded.

On the July 1958 separation examination, audiological evaluation revealed that puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
10
10
5
LEFT
15
10
10
10
5

Post-service, the Veteran was afforded a VA audiological examination in August 2013 which yielded a negative service connection opinion for hearing loss and tinnitus.  The examiner reviewed the Veteran's claims file.  Audiological testing revealed sensorineural hearing loss bilaterally.  Speech audiometry revealed speech recognition ability of 84 percent in the right ear and 92 percent in the left ear.  The hearing loss met the requirements of 38 C.F.R. § 3.385.  The Veteran reported that he had difficulty hearing his wife in the home environment.  If a person was not speaking directly to the Veteran, then it was difficult for the Veteran to discern what was said.  Further, background noises made hearing at close distances even more difficult.  The Veteran denied having tinnitus when he was specifically queried.
 The VA examiner found that hearing loss was not sustained during active military service.  The enlistment physical utilized the whispered voice test, which revealed normal hearing bilaterally.  The discharge examination showed very normal puretone thresholds in both ears.  The VA examiner stated that there was insufficient evidence from longitudinal studies in laboratory animals or humans to determine whether permanent noise-induced hearing loss can develop much later in one's lifetime, long after the cessation of that noise exposure.  The examiner noted that although the definitive studies to address this issue had not been performed, based on the anatomical and physiological data available on the recovery process following noise exposure, it is unlikely that such delayed effects occur.

The Veteran stated in his December 2015 substantive appeal that he experienced hearing loss and tinnitus in service after working around large aircrafts.  The Veteran believed that the muffled sounds and ringing were temporary.

In January 2014, the Veteran's wife stated that she noticed that the Veteran had hearing problems since she met him in late 1959.  She had to repeat herself and she noticed that he continually played the radio loudly or watched television at an elevated volume.  She suggested that he visit a doctor about his hearing, but he continually ignored her requests until about 1990 when he had his hearing checked.  The Veteran was told he had hearing loss and was prescribed hearing aids.  The Veteran's wife stated that the Veteran always blamed his hearing problems on working around the loud military aircraft.  

In May 2017, the Veteran was afforded another VA examination, which yielded a negative service connection opinion.  The examiner reviewed the Veteran's claims file.  Audiological testing revealed sensorineural hearing loss bilaterally.  Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 92 percent in the left ear.  The hearing loss met the requirements of 38 C.F.R. § 3.385.  The Veteran reported that he could not hear people when they turned away from him and that his television must be loud for him to hear it.  The VA examiner found that the Veteran's inner ears were normal bilaterally.  The examiner opined that the Veteran's hearing loss was not as likely related to military service.  The enlistment physical utilized the whispered voice test, which revealed normal hearing bilaterally.  The discharge examination showed very normal puretone thresholds in both ears.  As the thresholds were very normal, the examiner opined that the likelihood of a significant shift in hearing while the Veteran served in the military would be essentially nonexistent as that would assume he had -15 at induction, and test equipment cannot measure that soft of a threshold.  STRs did not document hearing loss.  The Veteran's wife submitted a statement that the Veteran had hearing difficulties when she met him in late 1959, yet the examiner noted that the Veteran had very normal hearing at the time he separated from the service, which makes it unlikely that the Veteran had a shift from very normal hearing in just over one year.  The Veteran reported that the aircraft he worked around were loud and the VA examiner stated that his military occupation carried a high probability of noise; however, the VA examiner stated that not all those subjected to loud noise will experience hearing loss.  The Veteran reported that his tinnitus began five years earlier.  The VA examiner opined that the Veteran's tinnitus was less likely than not (less than a 50 percent probability) caused by or the result of military noise as date and circumstances of tinnitus onset does not match the Veteran's period of military service.  The examiner found that the Veteran's tinnitus was likely related to the Veteran's hearing loss.

The Veteran was exposed to acoustic trauma during service.  His military occupational specialty was aircraft mechanic and he worked on the flight line.  He has submitted competent evidence that his hearing ability decreased and that he had some ringing in his ears in service via his statements as he can subjectively report that he had more trouble hearing and had ringing in his ears albeit the Board notes that he has given inconsistent statements regarding the onset of the tinnitus.  Tinnitus is subjective in nature and to the extent that the Veteran is competent to report the tinnitus, he has credibly done so.  He has submitted competent lay evidence that he was observed having difficulty hearing after service.  All of the statements are credible.  

When a Veteran seeks service connection for a disability, due consideration shall be given to the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which he served, his military records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a).  The Veteran in this case had exposure to acoustic trauma.  The Board finds the Veteran's report that he started noticing a decline in his hearing ability, as well as ringing in his ears while in service, as also supported by lay statements, to be competent and credible.  When combined with the claim that he has continued to experience hearing loss and tinnitus during the many years since his service, the Board finds that his statements, in addition to the lay statements, are credible and, thus, ultimately probative and add favorable weight to the claim.  See Struck v. Brown, 9 Vet. App. 145, 155-156 (1996); see also Walker, supra.  

The Veteran's reports of in-service noise exposure appear consistent with his duties and noise exposure is conceded.  Evidence of record shows current bilateral hearing loss and tinnitus; thus, the question is whether such disabilities are related to the Veteran's period of active duty or events therein.

In reviewing the August 2013 and May 2017 negative hearing loss etiology opinions, they are essentially based on the same findings of a lack of in-service hearing loss or threshold shifts.  However, the lack of in-service threshold shifts is inadequate as the examiners relied on the whispered voice test performed at the Veteran's July 1955 entrance examination.  VA's M21-1 Adjudication Procedure Manual states whispered/spoken voice tests cannot be considered reliable evidence that hearing loss did or did not occur during active duty service.  Whispered/spoken voice tests are notoriously subjective, inaccurate, and insensitive to the types of hearing loss most commonly associated with noise exposure.  M21-1, III.iv.4.B.4.g.  Therefore, the results of the whispered voice test are not a sufficient basis for a negative opinion, and the August 2013 and May 2017 VA examinations cannot be afforded any probative value against a finding of medical nexus.  The Board previously found the August 2013 examination inadequate as the Veteran submitted lay evidence in January 2014 that described the Veteran's history of hearing disabilities since service.  While the May 2017 opinion addresses the lack of scientific support for delayed onset hearing loss, it fails to discuss the lay evidence of record as requested.  As such, this opinion is also inadequate.

The May 2017 VA examiner diagnosed the Veteran with tinnitus, but found that it was likely related to the Veteran's hearing loss, which the 2017 VA examiner opined was not related to service.  The Board notes that the Veteran has provided various statements regarding the onset of tinnitus, thus, preventing the Board from finding that continuity of symptomatology has been established.  However, to the extent that the Board has determined that the Veteran's hearing loss is of service origin and there is competent medical evidence that regardless of the date of onset of tinnitus, links the tinnitus to the hearing loss, then service connection is warranted.  See 38 C.F.R. § 3.310.  

As concerns the lay contentions, the Board notes the Veteran is competent to report his hearing difficulties, as well as tinnitus, and when they started and lay persons are also competent to report their observations.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a lay person is competent to report on that of which he or she has personal knowledge).  The lay evidence of record suggests the Veteran's hearing problems began during service or in close proximity thereto.  The Board does not find a sufficient basis to doubt the credibility of these statements.  Thus, resolving reasonable doubt in his favor, service connection for bilateral hearing loss is warranted and service connection for tinnitus is warranted.  See 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.  





S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


